NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding amendment filed 12/16/2021:
The amendment to the title is acknowledged and accepted. In view of the amendment, the objection to the title in the office action dated 10/1/2021 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,853,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tom Hardman (Reg. No. 51,777) on 3/1/2022.

The application has been amended as follows: 
Replace the abstract with the following:
A barcode reading application includes an image capture function for controlling a white light source and a camera of a mobile device to capture an image of a barcode in a target area. The barcode reading application also includes a decoder function for receiving the image of the barcode and generating decoded data representing data encoded in the barcode. The barcode reading application also includes a non-legacy mobile client function for transmitting the decoded data to a non-legacy system. The barcode reading application also includes a legacy mobile client function for transmitting the decoded data to an intermediate server, which then provides the decoded data received from the legacy mobile client function to a legacy system. The barcode reading application also includes a relay function for determining whether the decoded data is intended for the legacy system or the non-legacy system.

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, prior art fails to teach or reasonably suggest, either singly or in combination, the a non-legacy mobile client function for transmitting the decoded data 
Regarding claim 10, prior art fails to teach or reasonably suggest, either singly or in combination, a legacy system client application for communication with the legacy system, wherein the legacy system client application transmits the barcode data to the legacy system over the legacy system interface, in addition to the other limitations of the claim.
	With respect to claim 16, prior art fails to teach or reasonably suggest, either singly or in combination, execution of a determiner function to determine if the decoded data is intended for a legacy system or a non-legacy system, wherein the legacy system is not compatible with the barcode reading application and the non-legacy system is compatible with the barcode reading application; and execution of a relay function to send the decoded data to the legacy system if the decoded data is intended for the legacy system or to an intermediate server if the decoded data is intended for the non-legacy system, in addition to the other limitations of the claim. 
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876